EXHIBIT SECTION 1350 CERTIFICATION In connection with theQuarterly Report of Palmdale Executive Homes, Corp. (the "Company") on Form 10-Q for theperiod endingMarch 31, 2010 as filed with the Securities and Exchange Commission on the date hereof (the "Report"),I,Suzette M. Major,President of the Company,certify,pursuant to 18 U.S.C.Section 1350,as adoptedpursuantto Section 906 of theSarbanes-OxleyAct of 2002,that, to my knowledge: (1)The Report fullycomplies with therequirementsof section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)Theinformationcontainedin theReportfairlypresents,in all material respects,the financialcondition and results of operations of the Company. Date:May 17, 2010 By: /s/ SUZETTE M. MAJOR Suzette M. Major President and Director
